Citation Nr: 9901096	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to financial assistance in acquiring specially 
adapted housing.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In June 1997, the veteran submitted a statement:  "I hereby 
withdraw my appeal on the 2 Issues listed on the Supplemental 
Stmt of the Case, dated 14 May 97."  Those two issues were:  
Evaluation of amputation of the right leg above knee level 
currently evaluated as 60 percent disabling; and Service 
connection for left diabetic foot ulcer, ketoacidosis and 
staphylococcal osteomyelitis.  This statement constituted a 
clear, written withdrawal of the appeal of those issues by 
the veteran.  See 38 C.F.R. § 20.204 (1998).  

The October 1997 rating decision denied entitlement to 
specially adapted housing or a special home adaptation grant.  
The veterans notice of disagreement was limited to specially 
adapted housing, without mention of a special home adaptation 
grant.  The statement of the case and appeal were similarly 
limited.  Consequently, the Board does not have jurisdiction 
of the special home adaptation grant issue.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Veterans Appeals (Court) has noted 
that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  None of the steps required 
for jurisdiction of the home adaptation issue have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  


REMAND

In May 1997 the service connected pertinent disability was 
classified as service connected anatomical loss of right 
foot above knee level amputation and non service connected 
anatomical loss of left foot below knee level.

In November 1997 the disorder was classified as anatomical 
loss of right foot above knee level, with anatomical loss of 
left foot below knee level.  

The November 1997 rating decision did not classify the left 
lower extremity as non service connected.  This 
constitutes error.

Either the November 1997 rating decision is clearly and 
unmistakably erroneous or the decision to deny the benefit on 
appeal is erroneous.

This case is remanded for the following.  

The RO shall review the May and November 
1997 rating decisions and determine 
whether the left lower extremity disorder 
is service connected.  If it is not, as 
determined in the May rating decision, 
the RO shall take appropriate action to 
correct the error contained in the 
November decision.  The RO is placed on 
clear notice that all determinations must 
be in accord with regulations. 
  
The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
